Citation Nr: 1443853	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for traumatic brain injury (TBI) with posttraumatic headaches prior to August 1, 2012; entitlement to a rating higher than 30 percent thereafter.

2.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A September 2008 rating decision denied service connection for PTSD and denied the claim to reopen service connection for an acquired psychiatric disorder.  A December 2010 rating decision continued the current evaluation of service-connected TBI residuals prior to August 1, 2012, while a January 2014 rating decision increased the rating evaluation from August 1, 2012.  

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with several psychiatric disorders, including PTSD, depression, schizoaffective disorder, and mood disorder.  Accordingly, the Board re-characterizes the service connection claim more broadly than did the RO, to reflect all the current diagnoses.

The Virtual VA and VBMS files have been reviewed.

The issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an increased rating for TBI with posttraumatic headaches, and service connection for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2003 decision, the RO denied the Veteran's claim to reopen a previously denied claim for service connection for a psychiatric condition.  The Veteran did not timely perfect an appeal, and the decision became final. 

2.  Additional evidence received since the September 2003 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's service connection claim.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening the claim of service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 3.159 (2013).  

The Board grants reopening of the claim for service connection for a psychiatric disorder, as discussed below.  Explanation of VA's compliance with the duties to notify and assist as to reopening of that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 38 C.F.R. § 3.159.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

A claim for service connection for abnormal depression, fatigue, paranoia and panic attacks was first considered and denied by the RO in an April 2000 rating decision.  The RO denied the claim as there was no evidence of a current disability or evidence of treatment for such symptoms during service.  The Veteran did not appeal the decision or submit new and material evidence within one year of the rating decision and the April 2000 rating decision became final.  Service connection for psychosis, not otherwise specified, with paranoid features and possible alcohol abuse (claimed as depression, fatigue, paranoia, panic attacks (including as due to undiagnosed illness) was denied in a May 2002 rating decision on the basis that there were no psychiatric complaints, treatment, or diagnoses in service.  The Veteran did not file a notice of disagreement.  Although additional medical records were received in September 2002, these records pertained to other disabilities and did not reflect any mental health treatment.  Accordingly, the May 2002 rating decision is final.  A September 2003 rating decision determined that no new and material evidence had been received to reopen the claim.  The Veteran did not file a notice of disagreement or submit any new and material evidence within the one year appeal period and the decision became final.  38 C.F.R. § 20.1103.  

The evidence received since the September 2003 decision includes records of psychiatric treatment and diagnoses, statements relating the Veteran's current psychiatric disorder to both confirmed and unconfirmed events in service, and statements indicating that the Veteran's current psychiatric disorder may be caused by or secondary to his service-connected residuals of a TBI.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned medical records concern the existence of stressors during service and confirm evidence of a current psychiatric diagnosis and indicate that it may be related to service.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for a psychiatric disorder.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder is granted.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA and private treatment records show that the Veteran has been diagnosed with various psychiatric disorders during the pendency of the appeal, including PTSD, schizoaffective disorder, and depression.  An April 2012 statement from Dr. W.H., the Veteran's psychiatrist of 15 years, notes that the Veteran has severe depression, paranoia, schizophrenia, PTSD, and chronic fatigue syndrome.  Dr. W.H. states that these disorders are due to trauma from active military service.  A June 2013 record from Dr. A.K. diagnoses alcohol dependence, in remission, PTSD, major depression with anxiety, and intermittent explosive disorder.  

The Veteran is currently service-connected for TBI with posttraumatic headaches.  He was provided an August 2012 TBI examination, which did not note any psychiatric conditions related to TBI.  In a July 2014 TBI and psychiatric examination report, Dr. H.H.G. diagnosed mood disorder, which she attributes to the service-connected TBI.  

In light of the above, a new examination is required to determine the nature and etiology of the Veteran's psychiatric condition, specifically, whether it is caused by or related to his service-connected TBI, or whether it is a separate and distinct disability from the TBI.  

Additionally, a new examination is required to assist in determining the current level of severity of the Veteran's TBI and determine whether any of the symptoms should be separately evaluated.  Significantly, the Veteran's representative has asserted that some of the symptoms, and specifically the headaches, have worsened.  

Finally, the record reflects that there may be outstanding Social Security records.  Accordingly, these records should be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records when they may be relevant to the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and attempt to obtain records relating to Social Security Disability benefits provided to the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology of any currently diagnosed psychiatric disorders.

a.)  Offer an opinion on whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  The examiner is instructed to consider the confirmed in-service stressor of the June 1993 personal attack that led to the Veteran's TBI, as well as the Veteran's January and April 2010 statements describing additional stressors.  

b.)  If the Veteran meets DSM-IV criteria for a diagnosis of PTSD, offer an opinion whether it is at least as likely as not (probability approximately 50 percent), that PTSD is related to any of the above stressors. 

c.)  Reconcile the varying psychiatric diagnoses other than PTSD in the claims folder.  The examiner must consider that during the current appeal period the Veteran's psychiatric disorder has been variously diagnosed, to include PTSD, schizoaffective disorder, depression, and mood disorder.  

d.)  Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's service.  

e.)  Offer comments and an opinion addressing whether it is at least as likely as not that any diagnosed psychiatric disorder, to include PTSD, was caused or aggravated (permanently made worse) by his service-connected TBI.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.
 
3.  Then, schedule the Veteran for a VA examination to determine the current severity of his TBI residuals.  The Veteran's claims folder should be made available to the examiner.  The examiner is requested to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then provide an opinion as to the current severity of any service-connected TBI residuals, including any psychiatric symptoms that are found to be related to the TBI.  

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


